Citation Nr: 1116873	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO. 09-45 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a lumbar spine disability.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2005 to September 2005 and from October 2005 to July 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The evidence shows it is at least as likely as not that the Veteran's bilateral hip disability was related to his period of active service. 

2.  The evidence shows it is at least as likely as not that the Veteran's left ankle disability was related to his period of active service. 

3.  The evidence shows it is at least as likely as not that the Veteran's bilateral knee disability was related to his period of active service. 

4.  The evidence shows it is at least as likely as not that the Veteran's cervical spine disability was related to his period of active service. 

5.  The evidence shows it is at least as likely as not that the Veteran's lumbar spine disability was related to his period of active service. 


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, a bilateral hip disability was incurred in service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309, 3.326 (2010).

2.  Resolving the benefit of the doubt in the Veteran's favor, a left ankle disability was incurred in service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309, 3.326 (2010).

3.  Resolving the benefit of the doubt in the Veteran's favor, a bilateral knee disability was incurred in service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1132, 1137, 1153, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.306, 3.307, 3.309, 3.326 (2010).

4.  Resolving the benefit of the doubt in the Veteran's favor, a cervical spine disability was incurred in service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309, 3.326 (2010).

5.  Resolving the benefit of the doubt in the Veteran's favor, a lumbar spine disability was incurred in service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309, 3.326 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Here, the Board is granting service connection for all the claims.  Thus, no further discussion of the VCAA is required. 

Service Connection

The Veteran contends that he currently has problems with his hips, bilateral knees, left ankle, neck, and back that are a direct result of his time in active duty service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002 & Supp. 2010).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010). 

In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

A disability may also be service-connected if the evidence of record reveals that the Veteran currently has a disability that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  Savage, supra, at 495-496. 

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010). 

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

Beyond the above, following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value, of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

A June 1997 record from a private hospital shows that the Veteran experienced a blunt trauma to the right knee when he fell off of a horse.  He was diagnosed with a contusion and abrasion of the knee.  There is no evidence that this injury was anything but acute and transitory, and it was not seen on examination upon entrance into service.  As such, the Veteran is presumed to have been in sound condition when he entered into service.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304. 

Service treatment records, including records from the Veteran's National Guard service, have been reviewed.  At examinations in 2003, 2004, 2005, and 2006, the Veteran reported no problems with his hips, left ankle, knees, neck, or back.  

The Veteran was discharged from service in July 2007.  In August 2007, he was seen at a VA medical center for a history of "chronic musculoskeletal pain including lower back pain, hips, left ankle, and neck."  

The Veteran attended a general VA examination in December 2007.  He reported that his various orthopedic injuries began bothering him when he was stationed in Iraq in 2006 and 2007.  At that time, his hips were painful and achy and popped and clicked.  He twisted, sprained, and strained the left ankle many times.  His knees began popping, buckling, and giving way, and were painful.  While in Iraq, his lower back and neck became painful, and he began to experience symptoms of achiness, spasms, tightness, and stiffness.  The Veteran recalled no specific trauma or injury in service which precipitated any of these issues.  Following examination, the examiner diagnosed bilateral hip tendonitis, left ankle strain, bilateral patellofemoral syndrome, cervical spine strain, and mechanical lumbar spine strain. 

The Veteran can attest to factual matters of which he had first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007). 

The Board finds that the Veteran's testimony is credible to show that he began experiencing pain in his hips, left ankle, knees, neck, and back in service because he had chronic hip, left ankle, knee, neck, and back symptoms in service, experienced continuous hip, left ankle, knee, neck, and back symptoms shortly after discharge from service, and he currently experiences the same symptoms.  The Veteran's claims of continuous symptoms are supported by the available VA medical records and the December 2007 VA examination, which show that he sought treatment for these complaints as soon as one month after service and that his problems continued since that time.  There are no conflicting statements in the record, nor is there any evidence suggesting the Veteran was mistaken.  The Veteran's reports of continual post-service symptoms are supported by the available medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Given the fact that the medical and lay evidence indicates that the Veteran experienced chronic symptoms in service, experienced continual symptoms after discharge from service, and has currently diagnosed disabilities of bilateral hip tendonitis, left ankle strain, bilateral patellofemoral syndrome, cervical spine strain, and mechanical lumbar spine strain, the Board finds that the criteria for service connection for bilateral hip tendonitis, left ankle strain, bilateral patellofemoral syndrome, cervical spine strain, and mechanical lumbar spine strain have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a bilateral hip disability is granted.

Service connection for a left ankle disability is granted.

Service connection for a bilateral knee disability is granted.

Service connection for a cervical spine disability is granted.

Service connection for a lumbar spine disability is granted.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


